
	

113 HR 4347 IH: Turkey Christian Churches Accountability Act
U.S. House of Representatives
2014-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4347
		IN THE HOUSE OF REPRESENTATIVES
		
			March 28, 2014
			Mr. Royce (for himself and Mr. Engel) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To require the Secretary of State to provide an annual report to Congress regarding United States
			 Government efforts to survey and secure the return, protection, and
			 restoration of stolen, confiscated, or otherwise unreturned Christian
			 properties in the Republic of Turkey and in those areas currently occupied
			 by the Turkish military in northern Cyprus.
	
	
		1.Short titleThis Act may be cited as the Turkey Christian Churches Accountability Act.
		2.FindingsCongress finds the following:
			(1)United States diplomatic leadership contributes meaningfully and materially to the protection
			 internationally of religious minorities and their faith-based practices
			 and places of worship.
			(2)The International Religious Freedom Act of 1998 states that It shall be the policy of the United States to condemn violations of religious freedom, and to
			 promote, and to assist other governments in the promotion of, the
			 fundamental right to freedom of religion..
			(3)The House of Representatives, when it adopted House Resolution 306 on December 13, 2011, called on
			 the Secretary of State, in all official contacts with Turkish leaders, to
			 urge Turkey to allow the rightful church and lay owners of Christian church properties, without hindrance or
			 restriction, to organize and administer prayer services, religious
			 education, clerical training, appointments, and succession, and to return to their rightful owners all Christian churches and other places of worship, monasteries,
			 schools, hospitals, monuments, relics, holy sites, and other religious
			 properties, including movable properties, such as artwork, manuscripts,
			 vestments, vessels, and other artifacts.
			(4)On September 28, 2010, the House of Representatives adopted House Resolution 1631, calling for the
			 protection of religious sites and artifacts, as well as for general
			 respect for religious freedom in Turkish-occupied areas of northern
			 Cyprus.
			(5)Christian churches and communities in the Republic of Turkey and in the occupied areas of Cyprus
			 continue to be prevented from fully practicing their faith and face
			 serious obstacles to reestablishing full legal, administrative, and
			 operational control over stolen, expropriated, confiscated, or otherwise
			 unreturned churches and other religious properties and sites.
			(6)In many cases the rightful Christian church authorities, including relevant Holy Sees located
			 outside Turkey and Turkish-occupied territories, are obstructed from
			 safeguarding, repairing, or otherwise caring for their holy sites upon
			 their ancient homelands, because the properties have been destroyed,
			 expropriated, converted into mosques, storage facilities, or museums, or
			 subjected to deliberate neglect.
			(7)While the Turkish Government has made efforts in recent years to address these issues and to return
			 some church properties, much more must be done to rectify the situation of
			 Christian communities in these areas, as a vast majority of Christian holy
			 sites continue to be held by the Turkish Government or by third parties.
			(8)On April 24, 2013, Catholicos Karekin II and Catholicos Aram I, spiritual leaders of the millions
			 of Christian Armenian faithful in Armenia and the Diaspora, noted that
			 Turkey continued to unjustly [retain] confiscated church estates and properties, and religious and cultural treasures of the
			 Armenian people, and called on Turkey [t]o immediately return the Armenian churches, monasteries, church properties, and spiritual and
			 cultural treasures, to the Armenian people as their rightful owner.
			(9)The boundaries of Turkey encompass significant historic Christian lands, including the biblical
			 lands of Armenia (present-day Anatolia), home to many of early
			 Christianity’s pivotal events and holy sites, such as Mount Ararat, the
			 location cited in the Bible as the landing place of Noah’s Ark.
			(10)These ancient territories were for thousands of years home to a large, indigenous Christian
			 population, but, because of years of repressive Turkish Government
			 policies, historic atrocities, and brutal persecution, today Christians
			 constitute less than one percent of Turkey’s population.
			(11)As a result of the Turkish Government’s invasion of the northern area of the Republic of Cyprus on
			 July 20, 1974, and the Turkish military’s continued illegal and
			 discriminatory occupation of portions of this sovereign state, the future
			 and very existence of Greek Cypriot, Maronite, and Armenian communities
			 are now in grave jeopardy.
			(12)Under the Turkish occupation of northern Cyprus, freedom of worship has been severely restricted,
			 access to religious sites blocked, religious sites systematically
			 destroyed, and a large number of religious and archaeological objects
			 illegally confiscated or stolen.
			(13)The United States Commission on International Religious Freedom, in its 2012 annual report,
			 criticized the Turkish government’s systematic and egregious limitations on the freedom of religion, and warned that [l]ongstanding policies continue to threaten the survivability and viability of minority religious
			 communities in Turkey.
			(14)Christian minorities in Turkey continue to face discrimination, prohibitions on the training and
			 succession of clergy, and violent attacks, which have at times resulted in
			 lenient sentencing, including the reduced sentence for the murderer of the
			 Catholic Church’s head bishop in Turkey, Luigi Padovese, in June 2010, or
			 delayed justice, including the unresolved torture and murder, in April
			 2007, of three employees of a Protestant Bible publishing house in
			 Malatya, Turkey.
			(15)The Government of Turkey, in contravention of its international legal obligations, refuses to
			 recognize the 2,000-year-old Sacred See of the Ecumenical Patriarchate’s
			 international status, has confiscated the large majority of the assets and
			 properties of the Ecumenical Patriarchate, Greek cultural and educational
			 foundations, maintains that candidates for the position of Ecumenical
			 Patriarch must be Turkish citizens, and continues to refuse to reopen the
			 Theological School at Halki, thus impeding training and succession for the
			 Greek Orthodox clergy in Turkey.
			(16)The Government of Turkey, in contravention of its international legal obligations, continues to
			 place substantial restrictions and other limitations upon the Armenian
			 Patriarchate’s right to train and educate clergy and select and install
			 successors without government interference.
			(17)Religious freedom is an essential cornerstone of democracy that promotes respect for individual
			 liberty, which contributes to greater stability, and is therefore a
			 priority value for the United States to promote in its engagement with
			 other countries.
			3.Report requirements
			(a)In generalNot later than 180 days after the date of the enactment of this Act and annually thereafter until
			 2021, the Secretary of State shall submit to the Committee on Foreign
			 Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate a report on the status and return of stolen,
			 confiscated, or otherwise unreturned Christian churches, places of
			 worship, and other properties in or from the Republic of Turkey and in the
			 areas of northern Cyprus occupied by the Turkish military that shall
			 contain the following:
				(1)A comprehensive listing of all the Christian churches, places of worship, and other properties,
			 such as monasteries, schools, hospitals, monuments, relics, holy sites,
			 and other religious properties, including movable properties, such as
			 artwork, manuscripts, vestments, vessels, and other artifacts, in or from
			 Turkey and in the territories of the Republic of Cyprus under military
			 occupation by Turkey that are claimed as stolen, confiscated, or otherwise
			 wrongfully removed from the ownership of their rightful Christian church
			 owners.
				(2)Description of all engagement over the previous year on this issue by officials of the Department
			 of State with representatives of the Republic of Turkey regarding the
			 return to their rightful owners of all Christian churches, places of
			 worship, and other properties, such as monasteries, schools, hospitals,
			 monuments, relics, holy sites, and other religious properties, including
			 movable properties, such as artwork, manuscripts, vestments, vessels, and
			 other artifacts, both those located within Turkey’s borders and those
			 under control of Turkish military forces in the occupied northern areas of
			 Cyprus.
				(b)Inclusion in annual Country Reports on Human Rights Practices and International Religious Freedom
			 ReportThe information required under subsection (a) shall be summarized in the annual Country Reports on
			 Human Rights Practices and International Religious Freedom Reports.
			
